     Case 2:19-cv-00896 Document 20 Filed 05/05/20 Page 1 of 5 PageID #: 507




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

TRANSCANADA USA SERVICES, INC.,

Plaintiff,

v.                                                             Civil Action No. 2:19-cv-00896

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation; and
WESTCHESTER FIRE INSURANCE COMPANY,
a foreign corporation,

Defendants.

                           PLAINTIFF’S MOTION TO LIFT STAY

       Plaintiff TransCanada USA Services, Inc. (“TransCanada”), moves to lift the stay as

ordered by this Court in its Memorandum and Order dated March 19, 2020 (“Order”) (Doc. 19),

and allow TransCanada to continue to prosecute all claims asserted in this civil action. As grounds

for this Motion, TransCanada states as follows:

       1.      The Court entered the Order after defendant Zurich American Insurance Company

(Zurich”) moved for a stay on the grounds that the insurance policies at issue in this litigation were

part of the bankruptcy estate of Welded Construction, L.P. (“Welded”), and therefore subject to

the automatic stay provision under 11 U.S.C. §362(a). While the Court found that “the insurance

policies at issue are part of the bankruptcy estate and the automatic stay provision under 11 U.S.C.

§ 362(a)(3) is applicable[,]” the Court further found that “a stay of this action for a period of ninety

(90) days is warranted to give TransCanada the opportunity to file an appropriate motion before

the bankruptcy court if it chooses to do so.” Order at 8. Per these findings, the Court ordered that




                                                   1
    Case 2:19-cv-00896 Document 20 Filed 05/05/20 Page 2 of 5 PageID #: 508




“this matter be stayed for a period of ninety (90) days or until further order of the Court.”

Order at 8 (emphasis in original).

       2.      Per the Court’s suggestion, TransCanada entered into a Stipulation Granting

TransCanada USA Services Inc. Limited Relief from the Automatic State (“Stipulation”) that was

filed with the United States Bankruptcy Court for the District of Delaware (“Bankruptcy Court”),

which is presiding over the bankruptcy proceedings involving Welded. The Bankruptcy Court

entered an Order Approving Stipulation Granting TransCanada USA Services Inc. Limited Relief

from the Automatic Stay (“Order”) on May 2, 2020. See Exhibit A (Order, which includes the

Stipulation attached as Exhibit 1).

       3.      The Bankruptcy Court’s Order

               lifts and/or modifies the Automatic Stay for the sole and exclusive
               purpose of permitting TransCanada (which is intended to
               specifically include any other defendants now or hereafter joined to
               the Tibbs Litigation that are affiliates of TransCanada, if any) to
               tender defense to, request or seek indemnity from and pursue any
               coverage from the Applicable Insurance in respect of any claims
               asserted in the Tibbs Litigation, including, without limitation, from
               the Applicable Insurers, whether as additional insureds or pursuant
               to any endorsements or other terms of such Applicable Insurance
               that may extend to such party in respect of any claims asserted in
               the Tibbs Litigation, including, as may be necessary, to allow
               TransCanada to prosecute the Declaratory Action or pursue other
               litigation against applicable insurers in respect of the Applicable
               Insurance, including the Applicable Insurers.

Order at 2.

       4.      The Stipulation defines “Applicable Insurance” as “the Debtors’ applicable

insurance policies that may provide coverage in respect of” the claims made in the Tibbs Litigation

pending in the Northern District of West Virginia. Stipulation at 2. The Stipulation defines

“Applicable Insurers” as Zurich and Westchester Fire Insurance Company. Stipulation at 2.

Finally, the Stipulation defines “Declaratory Action” as follows: “TransCanada commenced a

                                                2
    Case 2:19-cv-00896 Document 20 Filed 05/05/20 Page 3 of 5 PageID #: 509




related action to the Tibbs Litigation in the United States District Court for the Southern District

of West Virginia (the “West Virginia District Court”) against the Applicable Insurers for, among

other things, a declaratory judgment that the Applicable Insurers owe a duty to defend and

indemnify TransCanada under the Insurance Policies (the “Declaratory Action”) for the underlying

claims asserted in the Tibbs Litigation.” Stipulation at 2.

       5.      The Order, therefore, specifically lifts the bankruptcy stay to allow all of the claims

asserted by TransCanada in this civil action to proceed.

       For the reasons detailed above, therefore, TransCanada asks that the Court lift the stay in

this case as ordered by this Court in its Memorandum and Order dated March 19, 2020 and allow

TransCanada to continue to prosecute all claims asserted in this civil action.




                                                 3
Case 2:19-cv-00896 Document 20 Filed 05/05/20 Page 4 of 5 PageID #: 510




                                TRANSCANADA USA SERVICES, INC.

                                By Counsel


                                s/ Mychal S. Schulz
                                Mychal S. Schulz (WVSB No. 6092)
                                Shannon L. Rutherford (WVSB No. (13681)
                                Babst, Calland, Clements & Zomnir, P.C.
                                300 Summers Street, Suite 1000
                                Charleston, West Virginia 25301
                                (681) 205-8888
                                (681) 205-8814 (fax)
                                mschulz@babstcalland.com
                                srutherford@babstcalland.com
                                Counsel for TransCanada USA Services, Inc.




                                   4
     Case 2:19-cv-00896 Document 20 Filed 05/05/20 Page 5 of 5 PageID #: 511




                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

TRANSCANADA USA SERVICES, INC.,

Plaintiff,

v.                                                         Civil Action No. 2:19-cv-00896

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation; and
WESTCHESTER FIRE INSURANCE COMPANY,
a foreign corporation,

Defendants.

                               CERTIFICATE OF SERVICE

       As counsel for the Plaintiff, TransCanada USA Services, Inc., I certify that on May 5,

2020 I served the foregoing PLAINTIFF’S MOTION TO LIFT STAY by filing the same to the

Court’s CM/ECF System, which will send notification of such filing to counsel of record.

                                    John D. Hoblitzell, III
                                         Erin J. Webb
                                 Kay Casto & Chaney, PLLC
                               707 Virginia St. East, 15th Floor
                                    Charleston, WV 25301
                       Counsel for Zurich American Insurance Company

                                      Matthew J. Perry
                           Lamp Bartram Levy Trautwein & Perry
                                       P.O. Box 2488
                                   Huntington, WV 25725
                       Counsel for Westchester Fire Insurance Company


                                                    s/ Mychal S. Schulz
                                                    Mychal S. Schulz




                                               5
